—Appeal by the defendant from (1) a judgment of the Supreme Court, Queens County (Dunlop, J.), rendered November 22, 1996, convicting him of unauthorized use of a vehicle in the second degree, criminal possession of stolen property in the fourth degree, illegal possession of a vehicle identification number, making an improper turn, and unlawfully operating or driving a motor vehicle on a public highway under Indictment No. 125/96, upon a jury verdict, and imposing sentence, and (2) two amended judgments of the same court, both also rendered November 22, 1996, revoking sentences of probation previously imposed by the same court, upon a finding that he had violated conditions thereof, upon his admission, and imposing sentences of imprisonment upon his previous convictions of grand larceny in the third degree under Indictment No. 5241/94 and unauthorized use of a vehicle in the third degree under Indictment No. 5937/94.
Ordered that the judgment and the amended judgments are affirmed.
The defendant’s present contentions are unpreserved for appellate review (see, CPL 470.05 [2]; People v Tevaha, 84 NY2d 879). In any event, these claims are without merit. Bracken, J. P., Copertino, Pizzuto and Altman, JJ., concur.